FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       April 18, 2014
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                        Clerk of Court
                                       TENTH CIRCUIT



    TORANCE W. LACOUR,

                Plaintiff-Appellant,

    v.                                                       No. 13-5139
                                                   (D.C. 4:11-CV-00696-JHP-PJC)
    TULSA CITY-COUNTY JAIL; TULSA                            (N.D. Okla.)
    COUNTY SHERIFF’S DEPARTMENT;
    TULSA COUNTY BOARD OF
    COUNTY COMMISSIONERS;
    ARAMARK INC.; CORRECTIONAL
    HEALTHCARE MANAGEMENT; H.G.
    STEGE; SEVERAL UNNAMED
    EMPLOYEES, sued as Several Unnamed
    Employees,

                Defendants-Appellees.


                               ORDER AND JUDGMENT*


Before KELLY, BALDOCK, and BACHARACH, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of




*
       This order and judgment does not constitute precedent except under the doctrines
of law of the case, res judicata, and collateral estoppel. But the order and judgment can
be cited for its persuasive value under Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      The Plaintiff, Mr. Torance W. LaCour, alleged constitutional violations

from his arrest and incarceration in Tulsa, Oklahoma. He sued under 42 U.S.C.

§ 1983, and the district court dismissed the action with prejudice. Mr. LaCour

then invoked Fed. R. Civ. P. 60(b), seeking amendment of the judgment. The

district court denied relief, and Mr. LaCour unsuccessfully appealed. LaCour v.

Tulsa City-Cnty. Jail, 517 F. App’x 617, 619 (10th Cir. 2013) (unpublished). He

then moved a second time for relief under Rule 60(b). The district court again

denied relief, and we again affirm.

      As our court explained in affirming the previous denial of relief under Rule

60(b), the grounds for relief do not include correctness of the dismissal. Id. But,

as in the prior proceedings, Mr. LaCour has argued that the district court

misapplied the law, misunderstood his allegations, and failed to treat the motions

to dismiss under the rules for summary judgment. When Mr. LaCour made these

arguments in the prior appeal, the panel explained that these arguments would not

justify relief under Rule 60(b). Id. The same rationale applies equally to these

arguments renewed in the present appeal.




                                         2
      But Mr. LaCour has also argued that the judgment is void based on a lack of

due process. 1 Though that argument is cognizable under Fed. R. Civ. P. 60(b)(4),

it is invalid on the merits.

      The judgment would be considered “void” only if the due process violation

involved a lack of “notice or the opportunity to be heard.” United Student Aid

Funds, Inc. v. Espinosa, 559 U.S. 260, 271 (2010). In the motion filed in district

court, Mr. LaCour contended that the judgment was void because the district court

had considered materials outside the pleadings on a motion to dismiss. In his

appeal brief, Mr. LaCour does not allege any facts that would indicate a due

process violation involving an absence of notice or the opportunity to be heard.

Thus, we must uphold the district court’s rejection of the voidness claim.

      In these circumstances, we affirm the denial of relief under Rule 60(b).


                                        Entered for the Court



                                        Robert E. Bacharach
                                        Circuit Judge




1
       In the prior appeal, Mr. LaCour also argued that the judgment was void because
the district court failed to convert the motions to dismiss to motions for summary
judgment. LaCour v. Tulsa City-Cnty. Jail, 517 F. App’x 617, 619 (10th Cir. 2013)
(unpublished). We stated that this argument had no merit when framed as a challenge to
the district court’s jurisdiction. Id. at 619 n.1.

                                           3